Citation Nr: 1022794	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1967 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that 
right ear hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

2.  Left ear hearing loss was demonstrated upon audiometric 
evaluation upon entrance into service.

3.  Chronic increase in left ear hearing loss was not shown 
in service, nor was left ear hearing loss disability 
demonstrated to a compensable degree within one year of 
discharge from service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1154, 5107(West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Pre-existing left ear hearing loss was not aggravated by 
active service, and may not be presumed (as an organic 
disease of the nervous system) to have been so aggravated. 38 
U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In correspondence, dated in January 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  In correspondence, dated in March 2006, VA 
informed the appellant that a disability rating and/or 
effective date would be assigned if service connection was 
warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication of the claim, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), VA 
examination and treatment records, and the statements of the 
Veteran in support of his claims.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
pertinent evidence with respect to the Veteran's claims.  

A VA examination with a nexus opinion was obtained in 
November 2006. 38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination/opinion obtained in this case is 
adequate.  The examination report reflects that the examiner 
reviewed the Veteran's claims file, to include his STRs, and 
provided pertinent clinical findings and supporting rationale 
for the opinion proffered.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  The opinion is predicated on a full 
audiometric examination of the Veteran.  It considers the 
pertinent evidence of record, to include the Veteran's 
audiometric results, and the statements of the Veteran 
regarding in-service, and post service, acoustic trauma.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the November 2006 VA examination 
report, the examiner noted that the Veteran reported that he 
has the greatest difficulty hearing with normal speech.  
Thus, it is established that the VA examiner did consider the 
functional effects caused by the hearing disability.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is 
competent in a particular case is a question of fact to be 
decided by the Board in the first instance.  The Court set 
forth a two-step analysis to evaluate the competency of lay 
evidence.  First, Board must first determine whether the 
disability is the type of injury for which lay evidence is 
competent evidence.  If so, the Board must weigh that 
evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not 
provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection.  

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

The Veteran avers that he has bilateral hearing loss 
disability as a result of exposure to acoustic trauma while 
in active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability.  

A November 2006 VA audiological examination report reflects 
that, upon evaluation, pure tone air thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
55
60
     LEFT
      
15
      
15
      
30
     45
     55

The word recognition score was 96 percent for the right ear 
and 100 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma while a mechanic working on the flight lines with 
military jets.  The Veteran's DD Form 214 reflects that the 
Veteran's military occupational specialty (MOS) was as an 
egress systems repairman, which relates to the civilian 
occupation of a pneumatic tester and mechanic.  His DD 214 
also reflects that he served in Vietnam for one year during 
the Vietnam conflict.  The Veteran's exposure to acoustic 
trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability 
and the in-service disease or injury.  

The Veteran's STRs include a September 1967 report of medical 
examination for induction purposes.  The audiological 
evaluation revealed that pure tone thresholds, in decibels, 
converted from American Standards Associates (ASA) units to 
reflect the current International Standards Organization 
(ISO) and American National 


Standards Institute (ANSI) standard were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
--
0
     LEFT
      
25
      
10
      
10
      -
-
     10

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's induction examination 
report reflects a hearing loss in the Veteran's left ear at 
the 500 Hz. frequency.  As such, the presumption of soundness 
on induction does not attach for left ear hearing loss, and 
service connection for left ear hearing loss may be 
considered only on the basis of aggravation of hearing loss 
in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

An April 1969 hearing conservation data record reflects that 
pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
     LEFT
      
20
       
5
        
5
      
20
      
10

An August 1970 hearing conservation data record reflects that 
pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
10
     LEFT
      
15
       
5
        
5
      
15
      
15

A March 1971 STR reflects that the Veteran complained of a 
headache and had occasionally noticed pain in the ear in the 
past, he was feeling feverish, weak, with nausea and 
soreness.  The examiner noted that it "sounds" like the 
flu, and observed the right tympanic membrane was injected, 
without injection of the canal itself.

An August 1971 report of medical history for separation 
purposes reflects that the Veteran reported no ear trouble 
and no hearing loss.   The accompanying report of medical 
examination reflects that upon audiological evaluation, the 
Veteran's pure tone air thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
     LEFT
        
5
       
5
     15
      
20
      
10

Left ear hearing loss

The record reflects that from entrance to separation, 
audiometric findings in service demonstrate the Veteran's 
hearing acuity worsened in the left ear on one occasion at 
the 2000 Hz. frequency, and that it actually improved in the 
left ear at the 500 and 1000 Hz. frequencies, and remained 
the same at the 4000 Hz. levels.  (With regard to the 3,000 
Hz. frequency, the September 1967 examination report did not 
annotate the 3,000 Hz.)  Despite the one-time deterioration 
shift at 2000 Hz., the Veteran's hearing acuity was within 
normal levels at all Hz. frequencies upon separation.  As 
noted above, aggravation of a pre-existing injury may not be 
conceded where the disability underwent no chronic increase 
in severity during service.  38 C.F.R. § 3.306.  Therefore, 
aggravation of the pre-existing left ear hearing loss is not 
demonstrated nor conceded.  The Board also notes a November 
2006 VA examiner's opinion which reflects that the Veteran's 
hearing loss disability was not caused by, or a result of 
military service.  While the examiner reported that the 
Veteran's hearing was within normal limits upon entrance into 
service, and under Hensley it was not for the left ear, such 
a discrepancy is not prejudicial to the Veteran, as it would 
be more favorable to him to have such a finding.  The Board 
finds that, based on the forgoing, the weight of the evidence 
is against a finding that the Veteran's pre-existing left ear 
hearing loss was chronically aggravated by active service; 
thus, service connection is not warranted. 

Right Ear hearing loss disability

The evidence reflects that the Veteran's right ear hearing 
acuity changed while in service; his hearing acuity showed an 
improvement at the 500 Hz. and 2000 Hz. frequencies, no 
change at the 1000 Hz frequency, and a worsening at the 4000 
Hz. frequency.  However, his hearing acuity was still within 
normal levels upon entrance and separation from service.

An August 2001 VA primary care record reflects that the 
Veteran had a past medical history of tinnitus, but was 
negative for any complaints of hearing loss.  It is noted 
that the Veteran denied any hearing change.  A September 2001 
VA primary care record reflects that the Veteran hearing 
acuity was within normal limits.

A July 2005 VA preventative medicine nurse record reflects 
that the Veteran denied having any problems with hearing; 
however, a VA general medical record from the same date 
reflects he reported that this right ear was "clogged".

A February 2006 pharmacy patient education record reflects 
that the Veteran reported that his preferred method of 
learning was by "hearing."  

The earliest clinical evidence of a hearing loss disability 
is the November 2006 VA examination report.  The Board notes 
that this was more than 35 years since separation from 
service.  Although, the Veteran reported that his right ear 
felt "clogged" in July 2005, this is still more than 34 
years since separation from service.  The lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The November 2006 VA examiner opined that the Veteran's 
hearing loss disability was not caused by, or a result, of 
military service.  The examiner noted that the Veteran's 
hearing was within normal limits at the time of his entrance 
and discharge from service.  (Although the Veteran's left ear 
hearing upon entrance is not considered within normal limits 
according to the Court's decision in Hensley, such a finding 
has no bearing on the issue of the Veteran's right ear 
hearing loss disability.)

The Veteran has not averred that he has had a continuity of 
hearing loss since service.  In this regard, the Board notes 
that the Veteran, in 1993, filed a claim for entitlement to 
service connection for tinnitus, headaches, a right foot 
fracture, and exposure to Agent Orange.  The Board finds that 
if the Veteran had had hearing loss since separation from 
service, it would have been reasonable for him to have filed 
a claim for hearing loss disability when he filed his claim 
for VA compensation benefits in 1993, especially as he was 
filing a claim for tinnitus at that time. 

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current tinnitus to service, the initial 
demonstration of hearing loss disability approximately 35 
years after separation from service is too remote to be 
reasonably related to service.  

Conclusion 

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability was incurred or 
aggravated by active service.  However, the Veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical diagnosis, 
causation, or aggravation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

1.  Entitlement to service connection for right ear hearing 
loss disability is denied.

2.  Entitlement to service connection for left ear hearing 
loss disability is denied.


REMAND

The Veteran filed a claim for entitlement to service 
connection for tinnitus in March 1993.  By a June 1993 rating 
decision, the RO denied his claim.  Notice of the 
determination and the Veteran's appellate rights were issued 
that same month.  No appeal was taken from that 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  When the Veteran filed a claim in December 2005 to 
reopen his claim for entitlement to service connection for 
tinnitus, the RO provided him with VCAA notice, but did not 
notify him of the evidence required for a new and material 
evidence claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  In the context of a claim to reopen, the Secretary 
must provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Such information was not provided in a June 2007 
SOC, and the record does not otherwise indicate that the 
Veteran had actual notice of the elements necessary to 
establish service connection that were missing at the time of 
the prior final denial, so as to render the VCAA notice 
defect nonprejudicial.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for tinnitus in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
letter should notify the Veteran that his 
claim was previously denied because there 
was no evidence of tinnitus in service or 
subsequent to service.

2.  If additional evidence is received 
in response to the VCAA notice letter, 
readjudicate the issue on appeal, 
considering all evidence received since 
issuance of the April 2009 supplemental 
statement of the case.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate 
opportunity to respond.  

The case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


